Citation Nr: 0419668	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  03-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.   

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of cerebral contusion, manifested 
by headaches.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

For reasons which will become apparent, the issue of an 
increased rating for the postoperative residuals of cerebral 
contusion, manifested by headaches, is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify you if further action is required on 
your part.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder, based on an initial 
determination, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the case at hand, the RO sent VCAA notice in May 2003.  
This correspondence specifically informed the veteran of the 
enactment of the VCAA, of what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that was relevant to the case.  In addition 
the veteran was provided copies of the appealed rating 
decision, as well as a Statement of the Case and Supplemental 
Statement of the Case apprising him of the requirements for 
obtaining a higher evaluation for his disorders.  As such, 
the RO fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra.  

The Board is cognizant that the notice was not provided prior 
to the initial AOJ adjudication of the claim.  However, under 
the circumstances of this case, the Board is of the opinion 
that the RO's compliance with the VCAA notice provisions 
subsequent to the initial unfavorable decision is not 
prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant.  The 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony in support of his claims at an RO hearing in 
October 2003.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.  Accordingly, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  

Furthermore, the VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
this regard, the Board notes that the evidence includes VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication of the claim 
poses no risk of prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party should or could obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App.370 (2002).  The 
veteran has had sufficient notice of the type of information 
needed to support his claim, and of the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

On VA psychiatric examination in May 2002, it was noted that 
sufficient data had previously been obtained so as not to 
require a reevaluation of the veteran for compensation and 
pension examination purposes.  Accordingly, data contained in 
the May 2002 evaluation coupled with data from the veteran's 
chart formed the basis for the examination report.  

In that regard, a review of the record disclosed that, while 
in service, the veteran was involved in a motor vehicle 
accident, at which time he was thrown from a car, striking 
his head.  Following the accident, the veteran complained of 
panic and avoidance symptoms which he understood to be 
components of post-traumatic stress disorder.  

On mental status examination, the veteran showed no 
indication of any psychotic disorder.  His affect was 
reactive, and his mood largely euthymic, with evidence of 
some agitation.  When questioned, the veteran denied both 
suicidal and homicidal ideation, as well as any plan or 
intent.  Reportedly, his sleep had been somewhat disrupted in 
anticipation of upcoming bypass surgery.  When further 
questioned, the veteran stated that his appetite was stable.  
No changes had been noticed in his attention or 
concentration.  During the course of the interview, the 
veteran was wholly focused on his inservice motor vehicle 
accident, noting that it was the "pivotal event" in his life.  
According to the veteran, his mobility, self-confidence, and 
ability to function productively had been largely curtailed 
as a result of that motor vehicle accident.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 55.  

On VA outpatient neuropsychological evaluation in October 
2002, it was noted that the veteran was being treated for 
post-traumatic stress disorder secondary to a severe car 
accident.  Reportedly, the accident in question had occurred 
in 1969, while the veteran was in military service.  Noted at 
the time of evaluation was that the veteran's psychiatric 
history was positive for post-traumatic stress disorder, as 
well as a generalized anxiety disorder.  Reportedly, in the 
early 1970's, the veteran had received inpatient psychiatric 
treatment for difficulties he was then experiencing related 
to a divorce.  Currently, the veteran was being seen in 
individual therapy.  When questioned, the veteran denied 
suicidal or homicidal ideation, and likewise denied any 
hallucinations or delusions.  Clinical testing revealed 
relative strengths in the areas of verbal memory functioning, 
simple attention, and concentration, as well as in language 
functioning, though with some evidence of a mild clinical 
depression.  Further noted was that the veteran's memory 
problems were most likely getting worse due to the effects of 
normal aging on his preexisting deficits, rather than as a 
result of acute medical or neurological conditions.  

VA outpatient treatment records covering the period from 
January to October 2003 show treatment during that time for 
psychiatric problems, as well as for other, unrelated medical 
difficulties.  In an entry of July 2003, it was noted that 
the veteran had been "doing well," and that his 
post-traumatic stress disorder symptoms related to driving 
had stabilized.  In a subsequent entry of October 2003, the 
veteran's mood and affect were described as excellent.  His 
thinking was clear and well organized, and there was no 
evidence of any mania.  

During the course of an RO hearing in October 2003, the 
veteran offered testimony regarding the current severity of 
his service-connected post-traumatic stress disorder 
symptomatology.  

On VA psychiatric examination in December 2003, the veteran's 
history and complaints were recounted.  According to the 
veteran, following his discharge from the United Stated Coast 
Guard, he had noticed some difficulty in adjusting to 
civilian life.  Reportedly, symptoms of anxiety became more 
pronounced in 1986.  However, the veteran's record clearly 
showed symptoms of anxiety and depression going back as far 
as 1974.  

On mental status examination, the veteran's thought processes 
were organized.  His thought content was characterized by 
symptoms of anxiety in the form of restlessness, discomfort 
in crowds, and the avoidance of loud noises.  The veteran 
additionally reported some difficulty with authority, as well 
as "memory lapses."  

When further questioned, the veteran denied any ongoing 
intrusive thoughts, hypervigilance, startle response, or any 
other psychological reaction to a specific traumatic event 
other than his reaction to loud noises.  His symptoms were 
suggestive of anxiety in the form of restlessness, 
palpitations, and discomfort around crowds.  The veteran 
admitted to some symptoms of depression in the form of 
sadness and feelings of loneliness.  Recent and remote memory 
were intact, and the veteran showed insight into his 
symptoms, as characterized by a realization of the need for 
constant treatment.  At the time of evaluation, the veteran's 
general fund of knowledge was fair, and he was able to 
perform simple arithmetic tasks.  The pertinent diagnosis was 
generalized anxiety disorder, with a Global Assessment of 
Functioning Score of around 65 to 70, reportedly the "same as 
the year before."  

Noted at the time of the evaluation was that the veteran 
exhibited symptoms of anxiety and some depression, though 
there had been no clear-cut diagnosis of post-traumatic 
stress disorder.  Neuropsychological testing pointed toward 
underlying symptoms of anxiety.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).

In the present case, in a rating decision of December 2002, 
the RO granted service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder, effective 
from March 1, 2002, the date of receipt of the veteran's 
claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In the present case, the Board notes that, on VA psychiatric 
evaluation in May 2002, the veteran's appetite was stable, 
and there had been no change in either his attention or 
concentration.  While the veteran's sleep was disturbed, this 
was in anticipation of upcoming coronary artery bypass 
surgery, and not the result of the veteran's post-traumatic 
stress disorder.  The veteran's energy was described as fair, 
and he denied both suicidal and homicidal ideation.  While 
some agitation was evident, the veteran's mood, during the 
course of the psychiatric evaluation, was largely euthymic.  

The Board notes that, during the course of outpatient 
treatment in July 2003, the veteran was described as "doing 
well," with post-traumatic stress disorder symptomatology 
related to driving "stabilized."  Subsequent outpatient 
treatment showed the veteran's mood and affect to be 
excellent, with clear and well-organized thinking, and no 
evidence of any mania.  

On more recent VA psychiatric examination in October 2003, 
the veteran's thought processes were organized.  While at the 
time of evaluation, there was some evidence of anxiety, in 
addition to difficulties with authority and "memory lapses," 
the veteran denied any problems with intrusive thoughts, 
hypervigilance, or startle responses, or any other 
psychological reaction to a specific traumatic event other 
than a reaction to loud noises.  Moreover, while on 
questioning, the veteran admitted to certain symptoms of 
depression, his recent and remote memory were intact, and 
there was a demonstrated insight into his symptomatology.  
The pertinent diagnosis was generalized anxiety disorder, 
with a Global Assessment of Functioning Score of between 65 
and 70.  

The Board observes that the 30 percent evaluation currently 
in effect contemplates a post-traumatic stress disorder 
productive of occupational and social impairment, with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
evaluation would require demonstrated evidence of 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

Based on the aforementioned, it is clear that the 30 percent 
evaluation currently in effect is appropriate, and that an 
increased rating is not warranted.  In point of fact, the 
veteran has yet to display psychiatric symptomatology 
consistent with a 50 percent evaluation.  As noted above, at 
the time of a recent VA psychiatric examination in December 
2003, the veteran's thought processes were organized, and 
both his recent and remote memory were intact.  The veteran 
showed insight into his symptomatology, and denied any 
intrusive thoughts, hypervigilance, or startle response.  
Currently, there is no indication that the veteran suffers 
from the circumstantial/stereotyped speech, panic attacks, 
disturbances of motivation or mood, or impairment of judgment 
and abstract thinking requisite to the assignment of an 
increased evaluation.  Under the circumstances, the 
30 percent evaluation is appropriate, and an increased rating 
is not warranted.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the evidence notes some 
interference with employment, this has been attributed to 
multiple conditions, and not specifically to his PTSD.  
Furthermore, the medical evidence showed the veteran was 
assigned GAF scores ranging from 55 to 70 for his PTSD, which 
indicate no more than moderate interference with employment 
as a result of PTSD.  Furthermore, the evidence does not 
establish that the veteran has required hospitalization for 
PTSD.  Therefore, in the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.   


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for the service-connected residuals of 
cerebral contusion, manifested by headaches.  In pertinent 
part, it is contended that the various manifestations of this 
disability are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation presently assigned.  

In that regard, the Board notes that the veteran last 
underwent a VA neurologic examination for evaluation of his 
service-connected cerebral contusion in July 2002, 
approximately two years ago.  Since that time, he has 
consistently argued that his contusion-induced headaches have 
become more severe, and may include symptoms other than the 
specified "headaches."  While in December 2003, the veteran 
was afforded an additional VA psychiatric examination for 
evaluation of his service-connected post-traumatic stress 
disorder, he was not at that time afforded a VA neurologic 
examination for evaluation of his service-connected cerebral 
contusion.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous examination 
is warranted prior to a final adjudication of the veteran's 
current claim.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2003), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file, and the 
veteran so notified.  

3.  The veteran should then be afforded a 
VA neurology examination in order to more 
accurately determine the current severity 
of his service-connected residuals of 
cerebral contusion, to include, but not 
limited to, headaches.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on this 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for the postoperative 
residuals of cerebral contusion, 
manifested by headaches.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefit since the 
last SSOC in March 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



